IN THE UNITED STATES COURT OF APPEALS
                                 FOR THE FIFTH CIRCUIT

                                   _____________________
                                        No. 99-20027
                                   _____________________

       ABIDA A. BEGUM, individually and on
       behalf of Mohammed Ikram; RAFAT BEGUM,
                                                            Plaintiffs-Appellants
                                                            Cross-Appellees,

                                             versus

       CORY MINER; SHERIE MINER,

                                                            Defendants-Appellees
                                                            Cross-Appellants.

           _______________________________________________________
                   Appeal from the United States District Court for
                            the Southern District of Texas
                              (D.C. No. H-98-CV-2019)
           _______________________________________________________
                                    April 20, 2000

Before KING, Chief Judge, REAVLEY and STEWART, Circuit Judges.

REAVLEY, Circuit Judge:*

       Appellants Abida Begum, individually and on behalf of Mohammed Ikram and
Rafat Begum (the Begums), appeal the district court’s decision to abstain. The court
stayed and administratively closed the case,1 under the authority of Burford v. Sun Oil


   *
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
   1
      The Begums complain that while a motion to transfer venue or dismiss the case, on
abstention and other grounds, was before the district court, there was no motion to stay filed
below. However, the motion did pray for “general relief,” and in any event we have held that the
district court may sua sponte stay a suit as a form of abstention. See Murphy v. Uncle Ben’s,
Co., 319 U.S. 315 (1943), and Ankenbrandt v. Richards, 504 U.S. 689 (1992). We
affirm.

A.        Jurisdiction
          Appellees Cory and Sherie Miner (the Miners) contend that we lack jurisdiction
over this appeal. The decision to stay a case on grounds of Burford abstention is a final

appealable order, and is also appealable under the collateral order doctrine. See
Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 712-14 (1996); Barnhardt Marine Ins.,
Inc. v. New England Int’l Sur. of Am., Inc., 961 F.2d 529, 531 (5th Cir. 1992).

          The Miners also challenge the district court’s subject matter jurisdiction. Even if,

as the Miners argue, the district court lacked jurisdiction under the Alien Tort Statute, 28

U.S.C. § 1350, the court had diversity jurisdiction under 28 U.S.C. § 1332(a)(2), which
grants jurisdiction over suits between “citizens of a State and citizens or subjects of a

foreign state,” and as discussed below, the “domestic relations exception” to diversity

jurisdiction does not apply. The Begums are citizens of India2 and the Miners are citizens

of Texas.
B.        Abstention

          We generally review abstention decisions under an abuse of discretion standard.

See American Bank and Trust Co. of Opelousas v. Dent, 982 F.2d 917, 922 n.6 (5th Cir.



Inc., 168 F.3d 734, 737 & n.1 (5th Cir. 1999).
     2
      The complaint alleges, and the Miners do not dispute, that named plaintiffs Abida and Rafat
Begum are citizens of India. While the style of the complaint indicates that it is brought “on
behalf of” Mohammed Ikram, Abida’s husband, Ikram is not thereafter named as a plaintiff. The
record indicates that Mohammed Ikram is deceased and the complaint can be read as alleging that
Abida Begum is suing on behalf of Ikram’s estate. Whether or not Ikram’s estate is a separate
plaintiff, all indications are that Ikram lived and died in India, and that his estate and his legal
representative, Abida Begum, are citizens of India. Hence, there is “complete diversity” between
plaintiffs and defendants.

                                                 2
1993). We have also stated that in reviewing the district court’s exercise of discretion,
we are careful “to ensure that the decision fits within the particular abstention doctrine

involved.” Munich Am. Reinsurance Co. v. Crawford, 141 F.3d 585, 589 (5th Cir.), cert.
denied, 525 U.S. 1016 (1998).
       We cannot say that the district court abused its discretion in granting the

abstention-based stay, though we note several factors weighing against and in favor of
abstention in the pending circumstances. At the outset, we note as a general proposition
that a district court should abstain from a hearing a case with considerable reluctance,

given the “virtually unflagging obligation of the federal courts to exercise the jurisdiction

given them.” Colorado River Water Conservation Dist. v. United States, 424 U.S. 800,

817 (1976). “Abstention from the exercise of federal jurisdiction is the exception, not the
rule.” Id. at 813.

       Furthermore, this case does not square neatly with the factual underpinning of

Burford itself, though that case does not lend itself to a simple analysis. In Burford,

plaintiff Sun Oil brought a federal suit challenging a Texas Railroad Commission order
granting a drilling permit to defendant Burford. Sun Oil claimed the permit violated its

due process rights. The Court held that the federal district court should have abstained,

noting the comprehensive nature of the state regulatory scheme, 319 U.S. at 318, 320
n.12, 327, the large interest of the state in regulating and conserving its oil and gas
resources, id. at 320, 324-25, and the need for a unified approach to granting permits by a

single adjudicatory body. This last factor, we think, is critical to an understanding of the
Burford decision.
       The Court recognized a need for unified management and decision-making, since

allowing one party to take oil necessarily affects other parties. It noted that for many

                                              3
reasons “each oil and gas field must be regulated as a unit,” that well spacing and
proration “are a part of a single integrated system and must be considered together,” and

that “[t]he state provides a unified method for the formation of policy and determination
of cases by the Commission and by the state courts.” Id. at 319, 323 n.16, 333-34. The
Court stressed the need for unitary enforcement of the regulatory scheme by noting the

problem of drainage.3 The Court also noted that “the physical facts are such that an
additional permit may affect pressure on a well miles away. The standards applied by the
Commission in a given case necessarily affect the entire state conservation system.” Id. at

324.

       In short, the Court in Burford recognized as a key justification for abstention the

need for unified and comprehensive management of a far-flung state resource. We
cannot say that this factor is present in the pending case. This case is not one where there

is a need for unified management of a resource by a single agency or adjudicatory body.

       The Begums also point out that they are only suing for money damages. In

Quackenbush v. Allstate Insurance Co., 517 U.S. 706 (1996), the Court held that a federal
court cannot dismiss or remand a case based on the Burford abstention doctrine where the

plaintiff asserts a common law claim for damages: “Under our precedents, federal courts

have the power to dismiss or remand cases based on abstention principles only where the
relief being sought is equitable or otherwise discretionary. Because this was a damages
action, we conclude that the District Court’s remand order was an unwarranted



   3
     The Court explained that “[s]ince the oil moves through the entire field, one operator can
not only draw oil from under his own surface area, but can also, if he is advantageously located,
drain oil from the most distant parts of the reservoir. The practice of attempting to drain oil from
under the surface holdings of others leads to offset wells and other wasteful practices; and this
problem is increased by the fact that the surface rights are split up into many small tracts.” Id. at
319.

                                                  4
application of the Burford doctrine.” Id. at 731. However, the Court indicated that a stay
might be appropriate in actions at law for money damages, even though a remand or

dismissal is not allowed. Id. at 720-21, 730-31. We have since stated that “staying a
damages action is permissible” under Quackenbush. Webb v. B.C. Rogers Poultry, Inc.,
174 F.3d 697, 703 n.12 (5th Cir.), cert. denied, 120 S. Ct. 399 (1999). See also id. at 701

n.5 (explaining that, under Quackenbush, a federal court can “stay an action pending
resolution in state court of an issue relevant to the federal case if the Burford doctrine
called for abstention.”). We therefore conclude that Quackenbush did not prohibit the

district court from staying the pending action. But in light of our understanding of

Quackenbush, we conclude that seeking only money damages is a factor weighing against

abstention.
         There are, however, factors presented which weigh in favor of abstention. First,

the case presents questions of state law, questions which can further be characterized as

important and novel. The Begums allege in their complaint that the Miners’ conduct

“constitutes fraud in violation of state law.” State procedures employed by the Miners in
adopting Ashraf4 Begum are implicated. The issue of the timeliness of the suit (i.e.,

limitations or laches) under state law will also almost surely arise if the case proceeds.

Texas choice of law and standing rules might also arise, since the Begums allege
violations of Indian and Muslim law, and the Miners claim that Rafat Begum lacks
standing. We are further satisfied that this attempt by the Begums to obtain a large

money judgment, many years after the Miners brought Ashraf to the United States and
adopted her through a facially valid state proceeding, presents novel and important issues
of state law. The finality of adoptions and the circumstances under which adoptions can

   4
       Also spelled “Ashra” in the record.

                                              5
be challenged by a natural parent, particularly in light of the potential consequences of
such a challenge to an innocent child, are obviously matters of great concern to every

state.5
          Of course, the presence of state law issues does not alone justify abstention;
otherwise, a federal district court would be free to abstain in every diversity suit. We

have however recognized, as factors weighing in favor of abstention, that the case arises
under state law rather than federal law, that “the case requires inquiry into unsettled
issues of state law,” and the case involves important state interests. See Wilson v. Valley

Elec. Membership Corp., 8 F.3d 311, 314 (5th Cir. 1993). While the Begums

characterize their claims as involving constitutional due process questions, it is fair to say

that any such federal questions are “entangled in a skein of state law that must be
untangled before the federal case can proceed.” Quackenbush, 517 U.S. at 727 (quoting

McNeese v. Board of Ed. for Community Unit Sch. Dist. 187, 373 U.S. 668, 674 (1963)).

          Second, this case most assuredly involves questions of domestic relations law.

The Begums correctly argue that the domestic relations exception to diversity jurisdiction
did not deprive the district court of subject matter jurisdiction. In Ankenbrandt v.

Richards, 504 U.S. 689 (1992), the plaintiff sued her former husband and his female

companion for alleged abuse of the children of the plaintiff and the defendant ex-
husband. The Court held that the domestic relations exception to diversity jurisdiction
“encompasses only cases involving the issuance of a divorce, alimony, or child custody

decree . . . .” Id. at 704 (emphasis added). By this narrow reading of the exception, the


   5
      We do not mean to express any views on the underlying merits of this suit. The true
circumstances of the adoption are not before us and cannot be discerned from this appellate
record. We are troubled, however, by allegations in the federal complaint and the state court
petition so at odds that we can only conclude that one side or the other has seriously
misrepresented the facts in a court of law.

                                                6
Court held that it did not apply. The exception likewise does not apply to the pending
case. Plaintiffs are not seeking a custody decree, but are only seeking money damages.

       However, the Court in Ankenbrandt recognized that even though the suit did not
fall within the domestic relations exception, suits “involving elements of the domestic
relationship” might be subject to Burford abstention when they present “difficult

questions of state law bearing on policy problems of substantial public import whose
importance transcends the result in the case then at bar.” Id. at 705-06 (quoting Colorado
River, 424 U.S. at 814 (1976)). The Court concluded that “[w]here, as here, the status of

the domestic relationship has been determined as a matter of state law, and in any event

has no bearing on the underlying torts alleged, we have no difficulty concluding that

Burford abstention is inappropriate in this case.” Id. at 706. In contrast, the status of the
Miners’ adoptive rights in the pending case bears directly on the tort claims alleged by

the Begums. The sum and substance of the Begums’ claims is that the adoption was

obtained through fraudulent means, giving rise to their alleged entitlement to money

damages. So far as we can tell, the Begums will have to establish that the termination of
their parental rights and the adoption were invalid under state law to obtain the relief they

seek. Their own demand letter states that “we have also prepared a petition to set aside

and annul the adoption of [Ashraf] based upon the grounds of fraud as documented
herein.” This key issue of state family law, in our view, weighs in favor of abstention.6


   6
      In somewhat similar cases involving family law issues, we have found abstention
appropriate. See Rogers v. Janzen, 891 F.2d 95 (5th Cir. 1989) (affirming district court decision
to abstain in suit by plaintiff against former husband for abusing their daughter and denying
plaintiff access to daughter, and recognizing, id. at 98, “the strong state interest in domestic
relations matters,” and “the competence of state courts in settling family disputes”) (quoting
Crouch v. Crouch, 566 F.2d 486, 487 (5th Cir. 1978)); DuBroff v. DuBroff, 833 F.2d 557 (5th
Cir. 1987) (abstaining in appeal of dismissal of action alleging that plaintiff’s ex-husband and
others had deceived plaintiff in divorce settlement, and noting, id. at 561, that “there is perhaps no
state administrative scheme in which federal court intrusions are less appropriate than domestic

                                                  7
       Third, there is the earlier-filed state family court action. While the claims in the
state suit and the pending federal suit are not identical, it is more than apparent that the

Miners primarily seek, through the state court action, declaratory relief that will defeat
the claim for monetary damages sought in the federal suit.7 When the Begums attempted
to remove the state court action to federal court, the Galveston federal court remanded the

case to state court, with instructions that the parties “seek any further relief to which they
feel themselves entitled in the courts of the State of Texas.” The Begums disregarded this
directive in bringing the pending original federal action in Houston federal court. The

law is clear that the mere pendency of a state court action “is no bar to proceedings

concerning the same matter in the Federal court having jurisdiction . . . .” Colorado

River, 424 U.S. at 817 (quoting McClennan v. Carland, 217 U.S. 268, 282 (1910)).
Burford abstention, unlike Colorado River and Younger abstention, does not require a

concurrent state court proceeding.8 Nevertheless, in analyzing Burford abstention, the

Supreme Court has emphasized the availability and adequacy of state court review as a

factor justifying abstention. See New Orleans Public Serv., Inc. v. Council of the City of
New Orleans, 491 U.S. 350, 361 (1989); see also Wilson, 8 F.3d at 314.


relations law.”). However, these cases were decided before Ankenbrandt, where the Supreme
Court defined the domestic relations exception narrowly and held that abstention was not
appropriate. We therefore do not base our decision on these Fifth Circuit precedents, though we
note that they are consistent with our holding.
   7
      Specifically, in their state court petition the Miners seek a declaratory judgment that Abida
Begum, “individually and as alleged widow of Mohammed Ikram, has no legal standing and is
legally barred from contesting the validity of the decree of adoption of [Ashraf] by Petitioners,”
and that Rafat Begum (Ashraf’s sister) “has no legal standing and is legally barred from claiming
damages from Petitioners.”
   8
      See Murphy, 168 F.3d at 737-38 (explaining that Colorado River abstention applies “when
there is a concurrent state proceeding” and other factors favor abstention); Sierra Club v. City of
San Antonio, 112 F.3d 789, 798 (5th Cir. 1997) (explaining that abstention under Younger v.
Harris, 401 U.S. 37 (1971), requires “the existence of an ongoing state proceeding with which the
federal court action directly interferes.”).

                                                 8
       Summarizing, factors weighing against abstention are: (1) the general principle
that federal courts should exercise the jurisdiction that Congress has conferred; (2) this

case is not one where there is a need for unified management of a state resource by a
single agency or adjudicatory body; and (3) plaintiffs seek only money damages. Factors
weighing in favor of abstention are: (1) plaintiffs assert state law claims, the resolution

of which appear to raise novel and important issues of state law; (2) this case concerns
domestic relations; and (3) and there is a closely related stated court action. On balance,
we cannot say that the district court abused its discretion in abstaining.

       AFFIRMED.




                                              9